
	
		III
		112th CONGRESS
		2d Session
		S. RES. 466
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Mr. Inhofe (for himself,
			 Mr. Durbin, Mr.
			 Casey, Mrs. Boxer, and
			 Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			September 19, 2012
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble
		
		
			September 22
			 (legislative day, September 21), 2012
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Calling for the release from prison of
		  former Prime Minister of Ukraine Yulia Tymoshenko.
	
	
		Whereas
			 Ukraine has experienced encouraging growth and reforms since it declared its
			 independence from the former Soviet Union in 1991 and adopted its first
			 constitution in 1996;
		Whereas
			 the 1996 constitution provided basic freedoms like the freedom of speech,
			 assembly, religion, and press, but was ultimately too weak to contain the
			 existing corruption-laced political culture inherited from its communist
			 past;
		Whereas
			 as a result of the electoral fraud by which Prime Minister Viktor Yanukovych
			 was declared the winner of the 2004 presidential election, the citizens of the
			 Ukraine organized a series of protests, strikes, and sit-ins, which came to be
			 known as The Orange Revolution;
		Whereas
			 the Orange Revolution, in concert with international pressure, forced an
			 unprecedented second run-off election, which resulted in opposition leader
			 Viktor Yushchenko defeating Mr. Yanukovych by a margin of 52 percent to 44
			 percent;
		Whereas
			 in the 2010 presidential election, incumbent Yushchenko won only 5.5 percent in
			 the first round of voting, which left former Prime Minister Yanukovych and then
			 Prime Minister Yulia Tymoshenko to face one another in the run-off
			 election;
		Whereas
			 Mr. Yanukovych defeated Ms. Tymoshenko by a margin of 49 percent to 44
			 percent;
		Whereas
			 shortly after the 2010 inauguration of Mr. Yanukovych, the Ukrainian
			 Constitutional Court found most of the 2004 Orange Revolution inspired
			 constitutional reforms unconstitutional;
		Whereas
			 in 2010, President Yanukovych appointed Viktor Pshonka Prosecutor
			 General;
		Whereas
			 since Mr. Pshonka’s appointment, more than a dozen political leaders associated
			 with the 2004 Orange Revolution have faced criminal charges under the Abuse of
			 Office and Exceeding Official Powers articles of the Ukrainian Criminal
			 Code;
		Whereas
			 in 2011, Prosecutor General Pshonka brought charges under these Abuse of Office
			 articles against former Prime Minister Yulia Tymoshenko over her decision while
			 in office to conclude a natural gas contract between Ukraine and Russia;
		Whereas
			 on October 11, 2011, Ms. Tymoshenko was found guilty and sentenced to seven
			 years in prison, fined $189,000,000, and banned from holding public office for
			 three years following the completion of her sentence;
		Whereas
			 recognizing the judicial abuses present in Ukraine, the Parliamentary Assembly
			 Council of Europe (PACE) passed Resolution 1862 on January 26, 2012;
		Whereas
			 Resolution 1862 declared that the Abuse of Office and Exceeding Official Powers
			 articles under which Ms. Tymoshenko was convicted are overly broad in
			 application and effectively allow for ex post facto criminalization of normal
			 political decision making;
		Whereas
			 since Ms. Tymoshenko’s imprisonment, the Prosecutor General’s Office has
			 reopened additional cases against her that were previously closed and thought
			 to be sealed under a 10-year statute of limitations;
		Whereas
			 beginning on October 28, 2011, and multiple times since, Ukrainian Deputy
			 Prosecutor General Renat Kuzmin has alleged in television interviews that
			 Tymoshenko was involved in contract killings, but has filed no formal
			 charges;
		Whereas
			 for much of Ms. Tymoshenko’s detention, she had limited outside contact and
			 access to needed medical treatment;
		Whereas
			 international calls for Ms. Tymoshenko’s release, access to outside visitors,
			 and adequate medical treatment were initially ignored even as her health
			 continued to deteriorate;
		Whereas
			 on April 28, 2012, major international news organizations, including the
			 British Broadcast Corporation and Reuters, reported on and produced photos of
			 bruises allegedly received by Ms. Tymoshenko from prison guards on April 20,
			 2012;
		Whereas
			 in response to her inhumane treatment, Ms. Tymoshenko began a hunger strike on
			 April 20, 2012;
		Whereas
			 amid international outrage, the European Union has delayed indefinitely the
			 signing of a free trade agreement with Ukraine;
		Whereas
			 under international pressure, Ms. Tymoshenko was moved to a hospital in Kharkiv
			 on May 9, 2012, prompting her to end her hunger strike, yet leaving her in poor
			 health; and
		Whereas
			 on May 30, 2012, the European Parliament passed a resolution (C153/21)
			 deploring the sentencing of Ms. Tymoshenko: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the selective and politically
			 motivated prosecution and imprisonment of former Prime Minister Yulia
			 Tymoshenko;
			(2)expresses its
			 deep concern that the politicized nature of prosecutions and detention of Ms.
			 Tymoshenko and other members of her party took place in a country that is
			 scheduled to assume chairmanship of the Organization for Security and
			 Cooperation in Europe (OSCE) in 2013;
			(3)expresses its
			 deep concern that the politicized detention of Ms. Tymoshenko threatens to
			 jeopardize ties between the United States and Ukraine;
			(4)calls for the
			 Government of Ukraine to release Ms. Tymoshenko from her current incarceration
			 based on politicized charges, to provide Ms. Tymoshenko with timely access to
			 medical care, and to conduct the October parliamentary elections in a fair and
			 transparent manner consistent with OSCE standards; and
			(5)calls on the Department of State to
			 institute a visa ban against those responsible for the imprisonment and
			 mistreatment of Ms. Tymoshenko and the more than dozen political leaders
			 associated with the 2004 Orange Revolution.
			
